DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 30 November 2021 has been entered.
Claim 106 is new.  Claims 102 and 104-106 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 102, 104 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (US 2010/0203203) in view of Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, volume 46, (1981), pp. 364-372). 
Regarding claim 102 and 104, Segall et al. disclose soy protein product having a protein content of at least about 100 wt% (Nx6.25) d.b. (Abstract, [0013]).  Segall et al. disclose the soy protein product is made by process comprising the steps of:  (a) solubilizing soy protein from a soy protein source wherein the protein solubilization is effected using water at a pH of about 1.5 to 3.66 ([0019]-[0020]; (b) separating the aqueous phase from the residual soy protein source ([0027]); (c) concentrating the aqueous soy protein solution by a selective membrane technique to increase the protein concentration ([0032]-[0033]; (d) subjecting the concentrated soy protein solution to a diafiltration step ([0035]); and (e) drying the concentrated and diafiltered soy protein solution ([0048]).
While Segall et al. disclose adjusting the pH of the aqueous protein solution to a pH ranging from 1.5 to 3.66 in step (a)-solubilization rather than after step (b)-separation, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04 IV.C.).

Segall et al. is silent with respect to phytic acid.  However, given Segall et al. disclose a process substantially similar to the claimed process wherein the protein source is solubilized in water, inherently the protein product would exhibit a phytic acid content of greater than 2 wt% d.b. 
Segall et al. is silent with respect to a pulse protein.  
Sumner et al. teach production of a pea protein isolate (Abstract).  Sumner et al. teach sales of soy protein isolates containing 90% protein are high because of their functionality, nutritional properties and improved flavor (p. 364/Introduction).  Sumner et al. teach other plant proteins are known to be produced from faba beans, rapeseed, mung beans and peas (p. 364/Introduction).  Sumner et al. teach the chemical properties, functional properties, color and flavor of dried pea protein isolates compare favorably with their soy protein counterparts (Abstract). 
Given Sumner et al. teach the chemical, functional, and sensory properties are comparable between soy and pea protein isolates, it would have been obvious to one of ordinary skill in the art to have used a pea protein source, including yellow pea, as a protein source in the process of Segall et al. 
Regarding claim 106, modified Segall et al. disclose all of the claim limitations as set forth above.  While Segall et al. disclose protein product made by a process substantially similar to that of claim 102, the reference is silent with respect he adjusting the pH value of the concentrated and diafiltered acidified protein solution to a value of less than 8.0.  
.

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (US 2010/0203203) in view of Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, volume 46, (1981), pp. 364-372) as applied to claim 102, and further in view of Swanson (“Pea and Lentil Protein Extraction and Functionality”, JAOCS, Vol. 67, No. 5, (1990), pp. 276-280).
Regarding claim 105, modified Segall et al. disclose all of the claim limitations as set forth above.  The combination of Segall et al. and Sumner et al. are silent with respect to green lentil.
Swanson teaches that both pea and lentils can be used as protein sources for concentrates and isolates (p. 276/Abstract).  Swanson teaches dry peas and lentil exhibit a similar proximate composition and product protein concentrates and isolate with similar functionality (p. 277/Composition of Peas and Lentils, p. 278/Table 1).
Given Swanson teaches the similarity between pea and lentils for use as concentrates and isolates, it would have been obvious to one of ordinary skill in the art to have used lentils in production of proteins, as disclosed by the combination of Segall et al. and Sumner et al. 
Response to Arguments
Applicants’ arguments, see “Remarks/Arguments”, filed 30 November 2021, with respect to the rejections of claims 102, 104 and 105 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759